Name: COMMISSION REGULATION (EC) No 475/95 of 2 March 1995 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  beverages and sugar;  trade policy
 Date Published: nan

 No L 48/16 EN Official Journal of the European Communities 3. 3 . 95 COMMISSION REGULATION (EC) No 475/95 of 2 March 1995 altering the import levies on products processed from cereals and rice Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (*), as last amended by Regulation (EEC) No 1 740/78 f), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 416/95 Q, as last amended by Regulation (EC) No 464/95 (6) ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (9), as amended by Regulation (EC) No 438/95 (10), as fixed in the Annex to amended Regulation (EC) No 416/95 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 3 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 166, 25. 6. 1976, p. 1 . (') OJ No L 387, 31 . 12. 1992, p . 1 . f) OJ No L 168, 25. 6 . 1974, p. 7. (4) OJ No L 22, 31 . 1 . 1995, p . 1 . f) OJ No L 202, 26. 7. 1978, p. 8 . 0 OJ No L 44, 28 . 2. 1995, p . 40 . (9) OJ No L 155, 26. 6 . 1993, p. 29. (*) OJ No L 47, 2. 3 . 1995, p . 13 . (10) OJ No L 45, 1 . 3 . 1995, p . 32. 3 . 3 . 95 ( EN Official Journal of the European Communities No L 48/ 17 ANNEX to the Commission Regulation of 2 March 1995 altering the import levies on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Import levies 0 Import levies f) CN code CN code Third countries ACP Third countries ACP (other than ACP) (other than ACP) 0714 10 10 (') 100,49 107,77 1104 23 90 112,21 115,86 0714 10 91 104,12 (2) (6) 104,12 1104 23 99 112,21 115,86 0714 10 99 102,31 107,77 1104 29 11 129,71 133,36 0714 90 11 104,12 (2)(6) 104,12 1104 29 15 180,72 184,37 0714 90 19 102,31 (2) 107,77 1104 29 19 182,13 185,77 1102 90 10 187,41 194,71 1102 20 10 198,02 205,31 1104 29 31 156,05 159,69 1102 20 90 112,21 115,86 1104 29 35 217,41 221,05 1102 30 00 133,14 136,78 1104 29 39 182,13 185,77 1102 90 30 209,66 216,96 1104 29 51 99,48 103,13 1102 90 90 116,11 119,75 1104 29 55 138,60 142,24 1103 12 00 209,66 216,96 1104 29 59 116,11 119,75 1103 13 10 198,02 205,31 1104 29 81 99,48 103,13 1103 13 90 112,21 115,86 1104 29 85 138,60 142,24 1103 14 00 133,14 136,78 1104 29 89 116,11 119,75 1103 19 10 244,58 251,88 1104 30 10 73,15 80,44 1103 Ã 9 30 187,41 194,71 1103 19 90 1104 30 90 82,51 89,80 116,11 119,75 1103 21 00 175,55 182,85 1106 20 10 100,49 (2) 107,77 1103 29 10 244,58 251,88 1106 20 90 1 73,49 (2) 201,93 1103 29 20 187,41 194,71 1702 30 51 231,02 327,74 1103 29 30 209,66 216,96 1702 30 59 177,12 257,40 1103 29 40 198,02 205,31 1702 30 91 231,02 347,81 1103 29 50 133,14 136,78 1702 30 99 177,12 257,40 1103 29 90 116,11 119,75 1702 40 90 177,12 257,40 1104 11 10 106,20 109,85 1702 90 50 177,12 257,40 1104 11 90 208,24 215,53 1702 90 75 242,02 358,81 1104 12 10 118,81 122,46 1702 90 79 168,32 248,60 1104 12 90 232,96 240,25 I 1104 19 10 1108 1100 214,56 239,38175,55 182,85 1104 19 30 244,58 251,88 1108 12 00 177,12 201,93 1104 19 50 198,02 205,31 1108 13 00 177,12 201,93 Ã 1104 19 91 226,08 233,37 1108 14 00 88,55 201,93 1104 19 99 204,89 212,19 1108 19 10 190,91 228,14 1104 21 10 166,59 170,24 1108 19 90 88,55 (2) 201,93 1104 21 30 166,59 170,24 1109 00 00 390,12 609,09 1104 21 50 260,30 267,59 2106 90 55 177,12 257,40 1104 21 90 106,20 109,85 2302 10 10 43,21 50,45 1104 21 99 106,20 109,85 2302 10 90 92,59 99,84 1104 22 10 90 (4) 209,66 213,31 2302 20 10 43,21 50,45 1104 22 10 10 (3) 118,81 122,46 2302 20 90 92,59 99,841104 22 30 209,66 213,31 1104 22 50 186,37 190,01 2302 30 10 43,21 (8) 50,45 1104 22 90 118,81 122,46 2302 30 90 92,59 (8) 99,84 1104 22 99 118,81 122,46 2302 40 10 43,21 50,45 1104 23 10 176,02 179,66 2302 40 90 92,59 99,84 1104 23 30 176,02 179,66 2303 10 11 220,02 438,99 No L 48/ 18 EN Official Journal of the European Communities 3 . 3 . 95 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within . CN code 1108 19 90 . (') Taric code : clipped oats . (4) Taric code : CN code 1104 22 10, other than 'clipped oats'. O In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. (') No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. O Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion. (*) For imported products falling within these codes, the levy applicable is restricted within the conditions provided for in Council Regulation (EC) No 774/94.